Opinion filed August 31,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00039-CV
                                                    __________
 
                  HOUSE OF
YAHWEH, YISRAYL HAWKINS, AND 
SHANDRA HAWKINS, Appellants
 
                                                             V.
 
  MICHAEL WAYNE JOHNSON,
JR., INDIVIDUALLY AND AS NEXT 
FRIEND OF A.J. AND L.J., MINORS, AND AS REPRESENTATIVE
OF THE ESTATE OF LISA JOHNSON, DECEASED, Appellees

 
                                   On
Appeal from the 259th District Court
                                                             Jones
County, Texas
                                                      Trial
Court Cause No. 21576
 

 
                                           M
E M O R A N D U M     O P I N I O N
            The
parties have filed in this court an agreed motion to dismiss the appeal. 
Attached to the motion is a copy of the trial court’s order dismissing the
underlying claims.  The motion is granted, and the appeal is dismissed.
 
August 31, 2010                                                                     PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.